DETAILED ACTION
Panel Decision from Pre-Appeal Brief
1.	A Pre-Appeal Brief conference has been held.  Reopen Prosecution.  The rejection dated May 11, 2020 is withdrawn.  New ground of rejection below.
2.	Claims 1-19 and 21 are pending.  
3.	Figure 1 of the instant application is directed to claimed invention.
    PNG
    media_image1.png
    546
    764
    media_image1.png
    Greyscale








Terminal Disclaimer
4.	The terminal disclaimer filed on January 20, 2021 disclaiming the terminal portion of the patent being reexamined which would extend beyond the expiration date the of the full statutory term of prior patent number 9825839 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
5.	Applicant's arguments filed January 20, 2021 have been fully considered but they are not persuasive. 
Applicant argued in Remarks page 10, “The Carlson reference fails to sufficiently 
edge devices being co-located with network elements at an edge of a service provider network as required to properly reject claim 1 under 35 U.S.C. §102.
Examiner respectful disagrees with Applicant argument because Carlson indeed 
discloses the arguable feature.  
	According to figure 1 of the application drawing, Applicant describes the limitation “edge devices being co-located with network elements at an edge of a service provider network” as Group B, C, D and E.

    PNG
    media_image2.png
    450
    630
    media_image2.png
    Greyscale

	Likewise, Carlson et al. (US 2006/0120282 A1) discloses the limitation “edge devices (CMTS 30 comprises network element 31) being co-located with network elements (CN 38) at an edge of a service provider (Headend 36).

    PNG
    media_image3.png
    471
    696
    media_image3.png
    Greyscale

edge devices being co-located with network elements at an edge of a service provider network”.  Applicant's arguments are not persuasive.  Therefore, the rejection of claim 1 as being anticipated by Carlson et al. stands.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is recites the limitation ii) “designating one of the edge devices within the first group as a first primary edge device and one of the edge devices within the second group as a secondary primary edge device;”.   However, in (iii and iv), claim 2 is recites the limitation "the second primary edge device".  There is insufficient antecedent basis for this limitation in the claim.  
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



8.	Claims 1, 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carlson et al. (US 2006/0120282 A1).
Regarding claim 1, Carlson et al. discloses a system for facilitating edge analytics, comprising:
a plurality of edge devices (element 31 of figure 2) co-located with a plurality of network devices (31, 32 and 38 with CM1---CMk 34), the network devices (CN 38) being positioned at edges of a service provider network (CMTS 30 of figure 2), the edge devices (31) generating analytics sufficient to at least indicate a radio frequency (RF) spectrum of the network device co-located therewith.
([0028]: “the invention includes a cable modem termination system (CMTS) for making channel assignments to users and to load-balance a plurality of channel on a shared access communication medium.  The CMTS includes a prediction filter for receiving prediction signals from cable modems, a prediction cache storing prediction signal information, a media access control (MAC) layer, a load balance for making channel assignments such that a plurality users each assigned a respective channel of the shared medium based upon the prediction signals and one or more business rules for bandwidth allocation.”)

    PNG
    media_image4.png
    393
    597
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    573
    881
    media_image5.png
    Greyscale

Regarding claim 12, Carlson et al. discloses the system of claim 1 wherein:
the network devices are cable modems (CN 38 comprises cable modem CM1...CMk) positioned downstream of one or more cable modem termination systems (CMTSs) (CMTS 30 of figure 3);
the edge devices (31) are physically connected to or part of one of the cable modems; and 
(31) are provisioned to determine a radio frequency (RF) signal pattern, the RF signal pattern sufficient for patterning an RF signal of the network co-located therewith.
([0067]: “The CMs 34 are connected by a coaxial cable 32 with a CMTS 2900 and, specifically, to a card 31 mounted within the CMTS.  The CMTS may include a plurality of card, with each supporting a group of CMs connected thereto in an inverted tree configuration to define a Cable Network 38.”)
([0075]: “The upstream and downstream bandwidth limits are predetermined by the Carrier or other appropriate entity, the determination of which is based on the expected numbers of users to be serviced by the particular Cable Network 38 to which the CM belong.”)
	In other words, Carlson et al. discloses a system for facilitating edge analytics, where the CMTS dynamically provisions radio frequency (RF) signal pattern (bandwidth) among cable networks (38).  The bandwidth allocation for each Cable Network (38) is based on stored prediction signal information in prediction cache.  The CMTS making channel assignments such that a plurality user are each assigned a respective channel of the shared medium based upon the prediction signals and one or more business rules for bandwidth allocation.  The radio frequency (RF) allocates for each cable network (38).  See figure 29 “Cable Modem Termination System (CMTS)”.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

10.	Claim(s) 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (US 2006/0120282 A1) in view of Small et al. (US 2007/0180142 A1).
Regarding claims 2 and 19, Carlson et al. discloses the system of claim 1, further comprising an edge device controller for provisioning the edge devices to facilitate the analytics, the provisioning including:
	i) grouping the plurality of edge devices (CMTS comprises the plurality of cards 31) such that at least a first portion of the plurality of edge devices are associated with the first group (a first card of the plurality of cards 31 is associated with a first CN 38) and at least a second portion of the plurality of edge devices are associated with a second group (a second cards of the plurality card 31 is associated with a second Cable Network 38);
	ii) designating one of the edge devices within the first group as a primary edge device and one of the edge devices within the second group as a secondary edge device (the first card 31 of the plurality cards 31 is designated as a primary edge device of the first CN 38, the second card 31 of the plurality card 31 is designated as a secondary edge device of the second CN 38);	
	iii) instructing the first primary edge devices to perform analytics as a function of data transmitted thereto from the edge devices in the first group and the second primary edge device to perform analytics as a function of data transmitted thereto from the edge devices in the second group, including thereafter reporting the analytics to the edge device controller on behalf of the edge devices in the corresponding first and second  ([0067]: “each card supporting a group of CMs connected thereto in an inverted tree configuration to define a Cable Network 38.” See figures 3 and 29).
	In an alternative, Small et al. discloses an edge device controller (IP Provisioning System 2) configured to provision the plurality of edge devices to facilitate the analytics, the provisioning including:
	i) grouping the plurality of edge devices such that at least a first portion of the plurality of edge devices are associated with the first group and at least a second portion of the plurality of edge devices are associated with a second group;
	ii) designating one of the edge devices within the first group as a primary edge device and one of the edge devices within the second group as a secondary edge device (figure 1A shows a first group includes 3 cable modems 18 and a primary edge device 14);
	iii) instructing the first primary edge devices (CMTS 14) to perform the analytics as a function of data transmitted thereto from the edge devices in the first group and the second primary edge device to perform the analytics as a function of data transmitted thereto from the edge devices in the second group, the data transmitted to the first and second primary edge devices at least representing the RF spectrum at the co-located network device; and 
	iv) instructing the first and second primary edge devices on reporting the analytics to the edge device controller on behalf of the edge devices in the corresponding first and second groups. See figure 1B below.  (“The CMTS 14 may operate in Routing Mode for routing traffic, or Bridging Mode or bridging traffic/  The CMTS 14 may also perform filtering and traffic shaping...The network service management server 12 identifies, collects and dynamically maintains information for each cable modem 18 and/or a group of cable modem and CPEs.”[0044]).

    PNG
    media_image6.png
    342
    747
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    471
    800
    media_image7.png
    Greyscale

	It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Small et al. with Carlson et al. so to implement an edge device controller for provisioning channel of the shared medium based upon the prediction signals.
Allowable Subject Matter
11.	Claims 16-18 are allowed.
s 4-11, 13-15 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art made of record:
	Carlson et al. (US 2006/0120282 A1) in view of Small et al. (US 2007/0180142 A1) further in view of Thompson et al. (US 2011/0069745 A1) furthermore in view of Wolcott et al. (US 2013/0103822 A1).
Regarding claim 7, Carlson in view of Small et al. disclose the system of claim 1 wherein: 
the network devices are cable modems positioned downstream of one or more cable modem termination systems (CMTSs), the edge devices are physically connected to or part of one of the cable modems. 
the edge devices form grouping according to instruction received from a controller. (See Carlson et al. figure 3 and Small et al. figure 1A).
Carlson et al. in view of Small et al. fails to disclose the edge devices collect at least the following data for the network element co-located therewith:
the edge devices collect at least the following data for the network element co-located therewith:
	i) a pre-main tap energy (PreMTE) sufficient to represent a summation of energy in all equalizer taps prior to a main tap;
	ii) a post-main tap energy (PostMTE) sufficient to represent a summation of energy in all equalizer taps after the main tap; and

	Thompson et al. in the same field of invention, discloses a system for facilitating edge analytic.  See figure 1.

    PNG
    media_image8.png
    337
    656
    media_image8.png
    Greyscale

Thompson et al. further teach the edge devices collect at least the following data for the network element co-located therewith:
	i) a pre-main tap energy (PreMTE) sufficient to represent a summation of energy in all equalizer taps prior to a main tap;
	ii) a post-main tap energy (PostMTE) sufficient to represent a summation of energy in all equalizer taps after the main tap; and
	iii) a total energy (TTE) sufficient to represent a summation of energy in all equalizer taps.

    PNG
    media_image9.png
    219
    661
    media_image9.png
    Greyscale

Thompson et al. teaches “equalization coefficients that are used by an equalizer to mitigate distortion in upstream channels for a device are analyzed.  The equalization coefficients define a channel equalization response impairments on the network to which the end device is subject.  The channel equalization response is analyzed to determine whether impairment problems exist in the upstream channel, to identify the type or types of impairment problems that may exist.”
	It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of impairments detected by equalization on a channel of a network teaching in Thompson et al. with Carlson et al. in view of Small et al. for identify impairment problems.
In an alternative, Wolcott et al. also teaches (“The pre-main tap energy (PreMTE), which can be the summation of the energy in all equalizer taps prior to the main adaptive equalizer tap, can be determined by the sum of the squares of the real (FnR) and imaginary (Fni) components of the equalization coefficient used in timing offset.”[0077]).  
Wolcott et al. further teaches “The post-main tap energy (PostMTE) can be the summation of the energy in all equalizer taps after main taps.”[0079])…The total tap energy (TTE), which can be the summation of the energy in all equalizer taps.”[0079])

    PNG
    media_image10.png
    394
    861
    media_image10.png
    Greyscale

	Wolcott teaches “In an aspect, the NMTER value provides insight to any additional transmit power added to compensate for linear distortions.  Accordingly, the MNTER can be used as the transmit power offset to determine the compensated transmit value for each of the devices 212.”
	It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching in Thompson et al. in view of Wolcott et al. with Carlson et al. in view of Small et al. so to determine the compensated transmit value for each of the devices.
Carlson et al. in view of Small et al. further in view of Thompson et al. 
furthermore in view of Wolcott et al. fail to disclose part of claim 7 and 15, where limitations recited: 
	“the edge devices communicate with each device in the corresponding grouping using mesh communications, the mesh communication being independent of communications between the cable modems and the one or more CMTSs;
	the edge devices execute a contention process using the mesh communications to identify a primary edge device for each grouping;

	the primary edge device with each grouping relays some or all of the analytics and the data to the controller through non-mesh communications with one of the one or more CMTSs.”

	Regarding claim 8, Thompson et al. further discloses the system of claim 8, “PreMTTER is a metric used to determine the group delay level in the upstream channel and is the ratio of the pre-main tap energy to the energy in all taps.  PreMTTER can be calculated as:
	10Log(Pre-Main Tap Energy/Total Tap Energy).”

	Regarding Claims 9 and 11, Carlson in view of Small et al. further in view of Thompson et al. furthermore in view of Wolcott et al. disclose the system of claim 8, Carlson, Small et al. Thompson et al. and Wolcott et al. fails to disclose wherein one or more of the edge devices transmit a MNTER report listing each known network element in communication therewith having the MNTER exceeding a threshold representing impairment, the MNTER report omitting the known network elements with the NMTER failing to exceed the threshold.
	Cooper et al. (US 2013/0051442 A1) in the same field of invention discloses 
 ([0040]: “the following algorithm can be used in step 50 and 52 for purposes of determining whether or not an impulse noise or transient impairment event is present on the channel...[0041]: (1) Calculate NMTER during each update interval; [0042]: (2) Hold 

    PNG
    media_image11.png
    358
    665
    media_image11.png
    Greyscale

Therefore, it would have been obvious to those having ordinary skill in the art before the claimed invention was made to combine teaching of method of monitoring a communication channel to measure distortion of a communication signal received from the network element and detecting whether a transient impairment is present in the communication signal, such as teaching in Cooper et al. with Carlson et al. in view of Small et al.
	
Regarding claim 10, Thompson et al. further teaches wherein the edge devices determine a pre-main tap to total energy ratio (PreMTTER) for the network element co-located therewith, the PreMTTER being represented a:

    PNG
    media_image12.png
    124
    476
    media_image12.png
    Greyscale
	
	Thompson teaches (“PreMTTER is a metric used to determine the group delay level in the upstream channel and is the radio of the pre-main tap energy to the energy in all taps.  PreMTTER can be calculated as 10 Log(Pre-Main Tap Energy/Total Tap Energy).”

	The prior art made of record fails to disclose part of claim 7 and 15, where limitations recited: 
	the edge devices communicate with each device in the corresponding grouping using mesh communications, the mesh communication being independent of communications between the cable modems and the one or more CMTSs;
	the edge devices execute a contention process using the mesh communications to identify a primary edge device for each grouping;
	the edge devices use the mesh communications to communicate the analytics and the data determined thereat to the primary edge device associated therewith; and
	the primary edge device with each grouping relays some or all of the analytics and the data to the controller through non-mesh communications with one of the one or more CMTSs.
	The Prior art made of record fails to disclose: the system of claim 13 wherein the edge devices transmit a pattern report listing at least one known network elements in communication therewith having the RF signal pattern indicative of impairment, the 
	The prior art made of record fails to teach the system of claim 6, wherein:
	the network elements are cable modems;	
	the edge devices determine a signal-to-noise (SNR) for at least one interface included on the cable modem co-located therewith;
	the edge devices report the SNR to the first or second primary edge device in the corresponding grouping; and
	the first primary edge device determines a first SNR metric for the first group as a function of the SNRs reported thereto, the first primary edge device thereafter determining whether the first SNR metric exceeds a threshold indicative of impairment, and when the SNR exceeds the threshold the first primary edge device:
	i) obtains a second SNR metric from the second primary edge device, the second SNR metric being determined by the second primary edge device as function of the SNRs reported thereto; and
	ii)  transmits a SNR report having the first and second SNR metric to the edge device controller.
	The prior art made of record fails to discloses claim 21 “executing a contention process to select the primary edge device for each grouping, the contention process being performed within each grouping according to messaging wirelessly exchange between members of the grouping; the primary edge devices determining RF-related impairments for the cable modems from processing of the data compiled thereat; and limitation the data communicated to the controller to data associated with the RF-related impairments.
Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 13.	
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/BRENDA H PHAM/Primary Examiner, Art Unit 2412                                                                                                                                                                                                        

BRENDA H. PHAM
Primary Examiner
Art Unit 2412